 Case 2:20-cv-02830-LMA-MBN Document 19-3 Filed 03/29/21 Page 1 of 6




                            March 2, 2021

To:    Cody J. Acosta (CAcosta@cottenschmidt.com)
       Fax: (504) 524-1933
       Cotton Schmidt, LLP
       650 Poydras St., Suite 1950
       New Orleans, LA 70130

Re:           Theresa Schultz v. Rouse’s Enterprises, LLC
My File:      20-C10536M00001


                                      SENT VIA E-MAIL AND FAX
                                       CAcosta@cottenschmidt.com
                                                   (504) 524-1933

Dear Atty. Acosta:

       Please see as attached the Expert Report regarding the above-
referenced matter.

       Thank you.



                                   Best Regards,



                                   /s/ Benjamin Thomas
                                   Smiley Injury Law


                                                                       SETH J. SMILEY • LA, CA, TX

                                                                        BRADLEY ALDRICH* • LA

                                                                        BENJAMIN THOMAS* • LA
                                                                                     *OF COUNSEL


                                                                        805 ARABELLA STREET
                                                                       NEW ORLEANS, LA 70115

                                                                                 p 504.822.2222
                                                                                 f 504.605.2054

                                                                       SMILEYINJURYLAW.COM
                             Page 1 of 1
     Case 2:20-cv-02830-LMA-MBN Document 19-3 Filed 03/29/21 Page 2 of 6
                                                                                 Lacy H. Sapp, PhD
                                                                      lsapp@stokes-associates.com
                                                                                     504.608.6932




March 1, 2021

Mr. Ben Thomas
Smiley Law Firm, LLC
805 Arabella St
New Orleans, LA 70115-3143

VIA U.S. MAIL AND EMAIL: ben@smileyfirm.com

                                          RE:       Theresa Schultz
                               My File Number:      LS21045

Dear Mr. Thomas:

On 02/08/2021, I interviewed Ms. Theresa Schultz for the purpose of conducting a life care plan
assessment. At this time, I do not have enough information to formulate a life care plan in this
matter. I am awaiting consultation with Dr. Conn which is scheduled on 03/15/2021, and I will
amend my report if possible, upon completion of consultation.

The following preliminary report is based on a clinical interview with Ms. Schultz, a review of
available records provided by your office, and consultation with Dr. Sessions. The report is
organized in the following sections: Introduction, Clinical Interview, Analysis of Records
Reviewed, and Discussion. Prior to the interview, Ms. Schultz was asked to review a Privacy
Notice regarding disclosure of medical information and a Professional Disclosure and Declaration
of Practices and Procedures. She was informed that she was being seen for an assessment only, that
there was no client/counselor relationship, and that a report would be generated. The following
records were received and reviewed:

RECORDS RECEIVED AND REVIEWED:
   1. Medical Records, Ann Conn, M.D.;

   2. Medical Records, Blaine Sessions, M.D.;

   3. Medical Records, Slidell Memorial Hospital;

   4. Tax Records, 2011-2019;

   5. Records from Accelerated Hand Solutions.
     Case 2:20-cv-02830-LMA-MBN Document 19-3 Filed 03/29/21 Page 3 of 6

Ben Thomas, Esq.
RE: Theresa Schultz
Page 2 of 5



                                         INTRODUCTION

Reason for Referral:
Ms. Schultz is a 65-year-old woman (date of birth 03/18/1955), who was involved in a slip and fall
incident on 12/30/2019, resulting in injuries to her right wrist. Since that time, she has participated
in medical treatment and rehabilitation. I was asked to conduct a life care plan assessment to
determine costs associated with Ms. Schultz's future medical care needs related to her injury
sustained on 12/30/2019.

Pertinent History:
Ms. Schultz resides in Perkinston, MS. She holds a valid, regular Mississippi driver's license and is
capable of operating automatic transmission vehicles. She reported difficulty driving long distances
and for long periods of time. Ms. Schultz is approximately 5'6" tall, weighs approximately 215 lbs.,
and is right-hand dominant. She reported that she has lost approximately 31lbs. since the time of
injury.

                                    CLINICAL INTERVIEW

History of Presenting Problems (per Ms. Schultz):
Following Ms. Schultz's injury, she was initially seen at Slidell Memorial Hospital where she
received an X-Ray, medications, and a splint for her right wrist. Ms. Schultz began treating with
treating with Dr. Sessions for her wrist fracture. She also followed up with Dr. Conn, who she was
already treating with for complex regional pain syndrome (CRPS) in her left hand. She has since
developed CRPS in her right hand. Regarding treatment of the right hand, Ms. Schultz noted that
she underwent injections/stellate ganglion blocks. Ms. Schultz reported that Dr. Conn has
recommended a spinal cord stimulator trial.

Medical Conditions Predating 12/30/2019:
Prior to her injuries sustained on 12/30/2019, Ms. Schultz underwent multiple surgeries including
leg surgery in 1973, a hysterectomy in 2000, a gallbladder removal in 2003, and a knee replacement
in 2006. She was diagnosed with carpal tunnel syndrome in 2008 and received a pacemaker in
2014. Ms. Schultz reported that she was diagnosed with a disc bulge following a motor vehicle
collision in 2019; however, those symptoms resolved. Ms. Schultz reported that in 2018, she
underwent surgery to her left trigger finger and thumb. She developed CRPS of the left hand.

Reported Physical Limitations:
Ms. Schultz reported experiencing pain in her neck, as well as bilateral arm pain radiating from her
wrists. Ms. Schultz reported limitations with bending, lifting, even items such as groceries,
reaching, handling/grip strength and fine finger manipulation. She noted difficulty writing.

Ms. Schultz reported difficulty performing activities of daily living such as bathing, grooming,
dressing, cleaning, cooking, and laundry. She noted that she needs to limit her activity.

Education/Training/Work History:
     Case 2:20-cv-02830-LMA-MBN Document 19-3 Filed 03/29/21 Page 4 of 6

Ben Thomas, Esq.
RE: Theresa Schultz
Page 3 of 5

Ms. Schultz graduated in 1974 from Gulfport East High School.
Ms. Schultz worked as an optician from 1973 through1996. She then worked as the director of
sales at the Ramada Inn for four months. She then worked for Miles Media as a salesperson and
advertiser for approximately five months.

At the time of injury, Ms. Schultz was working as the director of sales for International Wine
and Spirits. She worked in this capacity from 2006 until 01/31/2020. After her injury Ms.
Schultz attempted to work part-time for the Census Bureau but was laid off during the COVID-
19 pandemic.

                           ANALYSIS OF RECORDS REVIEWED
Date of Injury: 12/30/2019
Type/Location of Injury: Slip and Fall/Right Wrist
Medical Opinions Reviewed:
Blane Sessions, MD
On 01/02/20, Ms. Schultz was seen for complaints of arm and right wrist pain. Ms. Schultz reported
the pain increased with lifting and overhead activity. Additionally, Ms. Schultz reported she
required occasional assistance with daily living activities. Dr. Sessions noted a diagnosis of a
Colles’ fracture of the right radius. Dr. Sessions recommended ice, elevation, pain medicine, and
immobilization. Additionally, he treated her with hand therapy.

On 01/15/20, Ms. Schultz underwent an X-Ray to the right wrist and Dr. Sessions recommended
that she continue to wear her splint.

On 01/29/20, Dr. Sessions reviewed Ms. Schultz’s X-Ray and noted an acceptable alignment, an
appropriate interval callus formation, and remodeling callus. He recommended she continue to wear
the splint.

On 03/11/20, Dr. Sessions reported Ms. Schultz’s status had improved and recommended she
follow up as needed.
Consultation with Dr. Sessions:
Consultation was held with Dr. Sessions on 02/10/21 to obtain his opinions regarding Ms. Schultz's
future medical care needs as a result of the injuries sustained on 12/30/2019. Dr. Sessions last saw
Ms. Schultz on 03/20/20 at which time Ms. Schultz was doing well and her wrist fracture had
healed. Dr. Sessions has no further future treatment recommendations for her related to her wrist
fracture.

Accelerated Hand Solutions:
Ms. Schultz was seen on 01/02/2020, Ms. Schultz was seen for an initial evaluation. Ms. Schultz
was referred by Dr. Sessions for a right wrist cock-up splint, for a diagnosis of colles fracture of
right radius, subsequent encounter for closed fracture with routine healing. It was recommended
she come in for three follow up visits.
     Case 2:20-cv-02830-LMA-MBN Document 19-3 Filed 03/29/21 Page 5 of 6

Ben Thomas, Esq.
RE: Theresa Schultz
Page 4 of 5


C. Ann Conn, MD
Prior to her injury, on 12/17/19, Ms. Schultz underwent a cervical selective nerve root block at the
left C6-7. This is the only record that I have predating her injuries sustained on 12/30/19.

On 02/06/20, Ms. Schultz was seen for neck pain as well as bilateral wrist and hand pain. Ms.
Schultz reported difficulty with exertion, lifting, and turning her head. Dr. Conn noted a diagnosis
of chronic pain syndrome and radiculopathy in the cervical region. Dr. Conn recommended that
Ms. Schultz continue her medications. Additionally, Dr. Conn recommended a weight loss program
and daily exercise program. Ms. Schultz was scheduled for a left cervical selective nerve root block
at C6-7.

On 05/12/20, Ms. Schultz underwent a cervical selective nerve root block at the left C6-7.

On 06/25/20, Ms. Schultz complained of bilateral posterior neck and arm pain. She described the
pain as aching, sharp, and throbbing. She reported an overall 80% relief from the cervical nerve
root block.

On 07/21/20, Ms. Schultz underwent a repeat cervical selective nerve root block at the left C6-7.

On 08/20/20, returned with continued pain in her bilateral neck, bilateral posterior neck, bilateral
shoulders, and bilateral arms. Ms. Schultz reported there was a radiation of pain to the bilateral
upper arm, bilateral elbow, bilateral forearm, bilateral wrists, bilateral hands, bilateral thumbs,
bilateral index fingers, and bilateral fifth fingers. Dr. Conn recommended a left stellate injection
for her CRPS, as well as for Ms. Schultz to continue her daily exercise program. Dr. Conn discussed
the possibility of a spinal cord stimulator with Ms. Schultz.

On 09/10/20, Ms. Schultz complained of persistent pain in her bilateral posterior neck and bilateral
arm. Dr. Conn recommended a bilateral stellate ganglion block at C6. Dr. Conn noted Ms. Schultz
started with new right-hand pain across multiple dermatomes, C6-8. Ms. Schultz noted her skin is
red under the surface, and the pain felt like the CRPS pain in the left hand. Dr. Conn noted she
could be developing CRPS on the right side. Dr. Conn recommended an updated cervical spine
MRI.

On 09/29/20, Ms. Schultz underwent a bilateral stellate ganglion block at C6.

On 10/15/20, Dr. Conn diagnosed her with chronic pain syndrome, radiculopathy of the cervical
region, and complex regional pain syndrome of the bilateral upper limbs. She recommended
occupational therapy for mirror box therapy. Dr. Conn discussed the spinal cord stimulator if the
injections did not help.

On 10/27/20, Ms. Schultz underwent a bilateral stellate ganglion block at C6.

On 11/11/20, Ms. Schultz noted 95% relief for two to three days following the last injection. A
spinal cord stimulator was again discussed, and Dr. Conn recommended the treatment.
     Case 2:20-cv-02830-LMA-MBN Document 19-3 Filed 03/29/21 Page 6 of 6

Ben Thomas, Esq.
RE: Theresa Schultz
Page 5 of 5

On 12/22/20, Ms. Schultz underwent a bilateral stellate ganglion block at C6.

On 01/21/21, Ms. Schultz reported an 80% relief from injection on 12/22/20. Dr. Conn
recommended a neuropsychological evaluation. Dr. Conn discussed a spinal cord stimulator trial
with Ms. Schultz.

DISCUSSION:

According to Dr. Sessions, he last saw Ms. Schultz on 03/20/20 at which time Ms. Schultz was
doing well and her wrist fracture had healed. Dr. Sessions has no further future treatment
recommendations related to her wrist fracture; therefore, there is no need for a life care plan for
future orthopedic needs based on his opinion.

I have not had the opportunity to consult with Ms. Schultz’s pain management physician, Dr. Conn,
regarding recommendations for future treatment related to injuries Ms. Schultz sustained on
13/30/19. Consultation is scheduled to take place on 03/15/21, which I understand to be beyond the
deadline for my report. However, once consultation is held, I can amend my report if allowed, to
include the services and costs of treatment as recommended by Dr. Conn.

At this time, I do not have enough information to formulate an opinion on Ms. Schultz’s medical
needs and associated costs for treatment as a result of her injuries sustained on 12/30/19. The
medical records document that Dr. Conn has discussed treatment options including a spinal cord
stimulator trial. The costs for the spinal cord stimulator trial and implantation can be provided, if
determined to be necessary by Dr. Conn. At this time, it is not clear from the records if this
treatment is being recommended related to injuries Ms. Schultz sustained on 12/30/19. I will not
offer testimony on Ms. Schultz’s life care plan needs, without further clarification from Dr. Conn.

Thank you for the opportunity to assist in this matter, and should you require any additional
information or assistance, please do not hesitate to contact me.

Sincerely,



Lacy H. Sapp, PhD
Licensed Rehabilitation Counselor #649
Licensed Professional Counselor #2478
Licensed Marriage/Family Therapist #727
Certified Rehabilitation Counselor # 00043667
National Certified Counselor #67786
Certified Life Care Planner #0934
